Title: From Thomas Jefferson to Wilson Cary Nicholas, 5 December 1796
From: Jefferson, Thomas
To: Nicholas, Wilson Cary


                    
                        Dear Sir
                        Monticello Dec. 5. 96.
                    
                    About the latter end of the last assembly I wrote to sollicit your endeavors to procure an act giving the character of citizens to Nicholas and Jacob Van Staphorst and Nicholas Hubbard merchants and bankers of Amsterdam. My letter got too late to your hands, and as you may not now have it with you I will state the subject again from the beginning.
                    On the failure of the revolution attempted in Holland in 1788 the leaders of the patriotic party were obliged to fly their country. They came chiefly to Paris, and consisted mostly of substantial merchants, bankers and lawyers. Of these, Jacob Van Staphorst was the principal, and was indeed destined for a principal office if the revolution had succeeded. At Paris their consultations were in what part of the world they should seek a new establishment. They had no difficulty in deciding on the United States, which occasioned their consulting me. On a view of all circumstances and advantages, Norfolk seemed likely to attract them. Just in this stage of the business the court of France took some measures which encouraged some of them to remain in Paris, others went elsewhere, some home, and so they got dispersed. On the commencement of the present revolution in the United Netherlands, the  Van Staphorsts, who had been increasing their business in the US. again turned their attention to this state and became desirous of having here a fixed resource in every event, and of being qualified to prepare an establishment. As I had been consulted before, and was personally acquainted with them they applied to me to use my endeavors to get them made citizens of this commonwealth; and this was the object of my former as it is of the present letter. I informed them of the accident which prevented the attempt at the last session, and I have lately recieved a letter from them solliciting a renewal of it. I have waited some time expecting the arrival of a petition for this purpose which they wrote me word they would send through their correspondents in Philadelphia, but as I do not know of it’s arrival, and the present session may pass over before it does arrive I have thought it best not to await it longer. The general question Whether persons residing in foreign countries should be permitted to hold lands here admits of plausible arguments on both sides. Perhaps it is not easy to lay down general rules for the government of all cases, which may not in some of them produce inconvenience: and till this can be done, perhaps it is best for the legislature to keep in their own hands the dispensation of the rights of citizenship, governing themselves by their own discretion and the circumstances of every case. The idea of the present applicants was originally taken up with a view to a particular event. Perhaps even now it may in some degree be eventual. The short intercourse between Norfolk and St. Eustatius, where their chief commercial connections were, rendered such a change of residence scarcely a change of business. Having long contemplated the subject, and familiarized their minds to it, nothing is more possible than that, let events be what they will, it may lead to the commencement of an establishment there, and nothing but a collection of large capitalists is wanting to give to that place the immense advantages of it’s natural position; to render it unnecessary for our merchants to go further to sell or buy. It is unnecessary to develope the benefits which would accrue from the rise of Norfolk; they must be obvious to every one. And I propose the present measure merely because it may prove the first step towards the acquisition of great advantages, and can at worst produce small inconvenience. If on a contemplation of the subject you view it as I do, I will ask the favor of you to endeavor to get an act passed declaring Nicholas Van Staphorst Jacob Vanstaphorst and Nicholas Hubbard of the city of Amsterdam citizens of this commonwealth. I think it would be best to clog it with no conditions inconsistent with their present citizenship but to leave the measure full and free to work it’s own effect. I am with great esteem Dear Sir Your friend & servt
                    
                        Th: Jefferson
                    
                    
                